Citation Nr: 0013720	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-19 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of entitlement to service connection for 
a bilateral foot disability is well grounded.

2.  Whether a claim of entitlement to service connection for 
an anal disability, claimed as hemorrhoids, is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from August 1972 to August 
1976 and from May 1979 to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.

The claim concerning service connection for an anal 
disability is the subject of the remand immediately following 
this decision. 


FINDING OF FACT

The veteran has presented no competent evidence of current 
right or left foot disorders.


CONCLUSION OF LAW

The claim for service connection for a bilateral foot 
disorder is not well grounded and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Bilateral foot disability

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).  

Service medical records show that the veteran was seen in 
July 1993 with bruising and pain to the right small toe after 
having struck it on an ottoman.  The examiner's assessment 
was bruised foot.  On follow-up examination in August 1993, 
the veteran was diagnosed as having a soft tissue injury of 
the right third through fifth toes.  

In April 1995, the veteran complained of pain on the ball of 
the right foot with impact activities.  He had a history of 
trauma two years earlier.  Pertinent diagnoses included 
possible plantar fasciitis versus stress fracture.  An x-ray 
of the right foot was within normal limits.

The veteran was referred for a private podiatry consultation 
by Harry Papazian, D.P.M. in April 1995.  He stated that he 
had experienced pain in the right foot since an injury two 
years earlier.  In addition, he had been taking exercise 
classes which had exacerbated the pain.  On examination, 
there was pain to palpation, discomfort on range of motion, 
and midstance pronation, right greater than left.  The 
assessment was capsulitis, right subsecond; metatarsalgia, 
subsecond, right foot; and questionable neuroma.  X-rays were 
unremarkable.  A service medical record dated the following 
day noted that the veteran had been diagnosed with 
questionable plantar fascia strain, and had been given 
orthotics, with some improvement.  The examiner diagnosed 
right foot strain, presumptive diagnosis of plantar fascia 
strain.  

On follow-up examinations with Dr. Papazian in May 1995, the 
veteran reported that there was still foot pain.  Dr. 
Papazian noted that the veteran was to be provided a semi-
rigid orthotic.  The assessments were capsulitis-
metatarsalgia right second metatarsal phalangeal area and 
acute metatarsalgia secondary to overuse - aerobics and 
athletic activities.  

Service medical records noted plantar fasciitis, improving, 
in May 1995.  In June 1995, it was noted that the veteran was 
still waiting for his orthotics, but that his foot pain was 
not interfering with his normal duties.  The assessment was 
plantar fasciitis, mild, improving.  In July 1995, the 
veteran was diagnosed as having bilateral plantar fasciitis, 
improving and not interfering with duties.  In August 1995, 
he was noted to have bilateral plantar fasciitis, improved on 
the right, and improving on the left.   

On examination in November 1995, with regard to the veteran's 
feet, the examiner noted only a status post surgically 
changed right great toenail, and thickened left, asymptomatic 
(for which the veteran is service connected).  The veteran 
had a history of bilateral capsulitis-metatarsalgia, in the 
right second metatarsal phalangeal area treated with orthotic 
inserts, with good results.  

On a medical assessment in June 1996, the veteran reported 
bilateral foot problems which were alleviated with orthotics.  
It was noted that he had no active complaints that needed 
medical evaluation.  

After his separation from service, the veteran was treated by 
James R. Shoemaker, D.O., in March 1997.  He reported that he 
wore orthotics in his shoes.  No foot disability was 
diagnosed.  The veteran thereafter complained of bilateral 
foot pain in July 1997.  No objective findings were reported 
concerning the feet.  The diagnoses included multiple 
arthralgias. 

On VA examination in June 1998, the veteran stated that his 
feet were fine as long as he wore corrective shoes and 
orthotics.  He gave a history of pain without the corrective 
shoes and orthotics.  He stated that heavy work produced 
discomfort.  Examination, including range of motion, was 
normal.  X-ray studies of the feet showed only a suggestion 
of a very early osteophyte formation projecting from the 
calcaneus along the plantar surface of the right foot.  The 
x-rays were interpreted as "negative bilateral feet."  The 
examiner diagnosed a bilateral foot condition with normal 
findings.  

Here, no medical evidence has been presented or secured to 
render plausible a claim that the veteran currently has any 
foot disorder.  Although acceptable lay evidence may 
constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease, a veteran's 
statements as to symptomatology, without medical evidence of 
an underlying impairment capable of causing the symptoms 
alleged, generally cannot constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes.  Compare Espiritu v. Derwinski, 1 Vet. 
App. 492, 494 (1992), and Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  Unsupported by medical evidence, the 
veteran's personal belief, no matter how sincere, cannot form 
the basis of a well-grounded claim. 

There is no post-service objective evidence in the present 
case of a current right or left foot disability.  The 
veteran's post-service complaints of foot problems have been 
noted in the post-service treatment records; however, there 
have been no clinical findings of any foot disorder.  
Physical examination and x-rays of the feet were reported as 
normal in 1998.  Although the veteran was diagnosed as having 
arthralgias in 1997, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999).  In Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability . . 
. In the absence of proof of a present disability there can 
be no valid claim."  Thus, the veteran's claim is not well 
grounded in the absence of medical evidence showing current 
right or left foot disorders.
 
Even assuming that the 1998 x-ray finding of a very early 
osteophyte formation projecting from the calcaneus along the 
plantar surface of the right foot constituted a current right 
foot disorder, no medical professional has stated that any 
current right foot disorder (first shown nearly two years 
after service) is a result of any in-service disease or 
injury, or is related to any post-service symptomatology.  
There are no medical opinions contained in any of the post-
service medical records relating any foot disorder to active 
service.   The veteran's own statements are not competent in 
this regard.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).  There is no duty to assist 
further in the development of this claim, including affording 
the veteran a VA examination, because such additional 
development would be futile.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
appellant's claim for service connection for a bilateral foot 
disorder.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The Board notes that the veteran stated in his substantive 
appeal that the September 1998 statement of the case he 
received was missing pages concerning the reasons and bases 
for the denial of service connection for a bilateral foot 
disorder.  However, as a supplemental statement of the case 
was issued in December 1998 which contained adequate reasons 
and bases for the decision, additional development is not 
warranted in this regard.



ORDER

Having found the claim not well grounded, entitlement to 
service connection for a bilateral foot disability is denied.


REMAND

Anal disability

Additional development is warranted prior to adjudication of 
this claim.  In his November 1998 substantive appeal, the 
veteran stated that the September 1998 statement of the case 
he received was missing pages concerning the reasons and 
bases for the denial of service connection for hemorrhoids.  
A supplemental statement of the case was issued in December 
1998; however, no reasons and bases were provided as no 
additional evidence had been submitted concerning the claim.  
Accordingly, on remand the veteran should be provided a 
complete copy of the September 1998 statement of the case.  
See 38 C.F.R. § 19.29 (1999).  

Therefore, this case is REMANDED for the following:

Provide the veteran with a complete copy 
of the September 1998 statement of the 
case and a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

